Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 4 is objected to because of the following informality: 
	
	Claim 4, line 2, the examiner suggests rewriting “a temperature dependent conductance” to --the temperature dependent conductance-- to avoid an antecedent issue.

	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama et al. (US2017/0346463 A1).

In regards to claim 1, Hatakeyama et al. teaches in Fig. 1 a surface acoustic wave (SAW) resonator (12), comprising the following:
A carrier substrate (10a), an IDT electrode structure (12) and a piezoelectric layer/material (10b) arranged between the carrier substrate and the electrode structure; and
A grounded metal shield (37, see Paragraph [0032]) which forms a shunt path parallel to the IDT electrode structure and provided to enable a radio frequency (RF) signal (i.e. RF noise) to bypass the IDT electrode structure, wherein the shunt path based on related Fig. 4 is made out of a metal electrode, thus will inherently have a temperature dependent conductance.
	In regards to claim 2, based on related Fig. 2A, reflectors/reflection structures (16) are located on both sides of the IDT electrode structure (i.e. the IDT being between the reflectors/reflection structures). 
	In regards to claim 3, based on Paragraph [0068], the piezoelectric layer has a thickness of 0.5 micrometer, thus the SAW resonator can be considered to be a thin film SAW resonator.
	In regards to claim 4, the grounded metal shield (37) can be considered a protection element, since the shield protects the SAW resonator from unwanted RF noise. 
	In regards to claim 5, based on Paragraph [0023], the carrier substrate is made from silicon.
	In regards to claim 14, based on Paragraph [0031], the SAW resonator is part of a ladder RF filter.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US2017/0346463 A1) in view of Ruby et al. (US2018/0034440 A1).

	As disclosed above, Hatakeyama et al. teaches the claimed invention as recited in claim 1. Hatakeyama et al. further teaches in Paragraph [0023] that the piezoelectric material/layer (10b) is made from lithium tantalate and the carrier substrate is made from silicon. Hatakeyama et al. does not teach: in regards to claim 10, a compensation layer between the carrier substrate and the piezoelectric material; and in regards to claim 11, wherein the compensation layer comprises a silicon oxide, a doped silicon oxide, silicon dioxide, or doped silicon dioxide.

	Ruby et al. teaches in Fig. 1B a surface acoustic wave resonator having a temperature compensation layer (109) located between a piezoelectric layer (103) and a carrier substrate (108). Ruby et al. teaches in Paragraphs [0022], [0035] and [0036] that the piezoelectric layer is made from lithium tantalate, the temperature compensation layer is made from silicon oxide, and the carrier substrate is made from silicon. Ruby et al. teaches in Paragraph [0031] that the temperature compensation layer provides the benefit of improving the temperature coefficient of the resonator. 

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Hatakeyama et al. and have added a silicon oxide temperature compensation layer between the lithium tantalate piezoelectric substrate and the silicon carrier substrate because such a modification would have provided the benefit of improving the temperature coefficient of the resonator as taught by Ruby et al. (See Paragraph [0031]). 

 Allowable Subject Matter

Claims 6-9 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant’s arguments, see pages 6-7, filed on 8/12/2022, with respect to the prior art rejection of record have been fully considered and are persuasive.  Therefore, the rejections of record have been withdrawn.  However, upon further consideration, new grounds of rejections under 35 USC 102 and 103 have been made above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843